Works, J., dissenting.
I dissent. The amendment of section 1187 of the Code of Civil Procedure was evidently intended for the benefit of the material-man, and extended the time within which he may file his notice of lien when work has been suspended for thirty days. As the section now stands, he is not bound to wait until the building is completed before filing his notice. But in my judgment, he may do so. The statute should not be so construed as to compel the owner to submit to a forced sale of an uncompleted building because a faith*86less contractor has failed to comply with his contract and left the building unfinished. I think, therefore, that it is not enough to show that the contractor has failed to carry out his contract, hut that it must be shown that the oivner, who alone is affected by the filing of the lieu, has himself abandoned the work on the building. If he has not abandoned the completion of the building, but is only delayed in its completion by no act of his own, but by the failure of the contractor to comply with his contract, he should not, for that reason, be subjected to the filing and enforcement of the lien until the building has been completed. This construction of the statute seems to me to be the only reasonable and just one. The construction given the. section referred to in the foregoing opinion overlooks the true intent and meaning of the statute and the real parties to be affected by the enforcement of its provisions, looks only to the strict letter of the statute, and must necessarily work injustice.